DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 and 12/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
It is noted by the examiner that a Terminal Disclaimer has been filed with the Office on 12/10/2021 with application serial no. 16/250673 and 17/200372. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for Applicant’s cooperation in the prosecution process and for Applicant’s concise analysis of the prior Office Action 6/10/2021 (Prior Office Action) found in Applicant's Remarks. The Remarks assert that: 
1) Asai fail to show "high-frequency power is applied from the high-frequency power supply to one of the plurality of first rod-shaped electrodes to convert gas into plasma in a plasma generation region between the one of the plurality of first rod- shaped electrodes and the second rod-shaped electrode, and high-frequency power is applied from the high-frequency power supply to another one of the plurality of first rod-shaped electrodes to convert gas into plasma in a plasma generation region 
2) Rough teaches away from the concept of rod-shaped electrode electrodes. 
In regards to the first assertion, an analysis that interprets each reference alone and requires each reference to teach all the limitations, would appear to be a piecemeal analysis; and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Asai teaches creating plasma between a high-frequency (RF) rod-shaped electrode (471, fig14) and a grounded rod-shaped electrode (472, fig14). Rough teaches two electrodes connected with high-frequency source (212 and 214, fig4) with one electrode grounded (216, fig4) to improve power distribution via self-balancing (col6 line 10-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to replace the two electrode configuration with a central electrode grounded and two side electrode connected to high-frequency power supply as in Rough fig4 to achieve improve power distribution (col6 line 10-20).
In regards to the second assertion, in regards to an assertion of “teaching away”, the MPEP states, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” MPEP § 2123 II citing In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Rough teaches two tightly coupled electrodes connected with high-frequency source (212 and 214, fig4) with one electrode grounded (216, fig4). Any imbalance between the two powered electrodes will cause a differential current flow and the result is that electrode power distribution system is self-balancing with improved power distribution (col6 line 10-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. US 2012/0100722 in view of Rough et al. US 4887005.

Re claim 1, Asai teaches a plasma generating device (fig14), comprising: 
a  first rod-shaped electrode (471, 481, fig14, [141, 142]) connected to a high-frequency power supply (RF source 270, fig14, [141]); 
a second rod-shaped electrode (472 or 482, fig14, [141, 142]) that are grounded (272, fig14, [142]); and 
a buffer structure (424 or 434, fig14, [119, 131]) configured to form a buffer chamber (423 or 433, fig14, [118, 130]) that accommodates first rod-shaped electrodes and the second rod-shaped electrodes, 
wherein a gas supply port (425 or 435, fig14, [119, 131]) that supplies gas into a process chamber is installed on a wall surface (wall with 425 or 435, fig14, [119, 131]) of the buffer structure.

Rough teaches a second electrodes electrode (216, fig4, col5 line 67) installed between the plurality of first electrode (212 and 214, fig4, col5 line 65), wherein the second electrode is used in common for the plurality of first electrodes (fig4), wherein high-frequency power (204, fig4) is applied from the high-frequency power supply to one of the plurality of first electrodes (212, fig4, col5 line 65) to convert gas into plasma in a plasma generation region between the one of the plurality of first electrodes and the second electrode, and wherein high-frequency power is applied from the high-frequency power supply to another one of the plurality of first electrodes (214, fig4, col5 line 65) to convert gas into plasma in a plasma generation region between an other one of the plurality of first electrodes and the second rod-shaped electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to replace the two electrode configuration with a central rod-shaped electrode grounded and two rod-shaped side electrode connected to high-frequency power supply as in Rough fig4 to achieve improve power distribution (Rough, col6 line 10-20).
Re claim 2, Asai modified above teaches the plasma generating device of Claim 1, wherein the gas supply port (Asai, 425 or 435, fig14, [119, 131]) is located between the one of the plurality of first rod-shaped electrodes and the second rod-shaped electrodes (Asai, opening located between 471 and 472, fig14), and the wall surface of the buffer structure (wall with 425 or 435, fig14, [119, 131]) faces a side surface of a substrate (Asai, 200, fig14, [119]).
Re claim 3, Asai modified above teaches the plasma generating device of Claim 1, wherein the gas supply port (Asai, 425 or 435, fig14, [119, 131]) is opened to face a center of a substrate (Asai, center of 200, fig14, [119]).
Re claim 4, Asai teaches a substrate processing apparatus (fig2 and 14), comprising: 
a process chamber (201, fig14, [101]) in which a substrate (200, fig14, [119]) is processed; 
a first gas supply system (410, fig14, [107]) configured to supply a first gas ([181]) into the process chamber; 
a second gas supply system (420, fig14, [107]) configured to supply a second gas ([190]) into the process chamber; 
a plasma generator (471, 472, 270-272 and 280, fig14) configured to activate the second gas by converting the second gas into plasma ([141]); and 
an exhaust system (231, fig14, [146]) configured to evacuate an interior of the process chamber (201, fig14, [101]), wherein the plasma generator includes: 
a plurality of first rod-shaped electrodes (471 or 481, fig14, [141, 142]) connected to a high-frequency power supply (RF source 270, fig14, [141]); 
one or more second rod-shaped electrodes (472 or 482, fig14, [141, 142]) that are grounded (272, fig14, [142]); and 

wherein a gas supply port (425 or 435, fig14, [119, 131]) that supplies the second gas into the process chamber is installed on a wall surface of one of the buffer structures (wall with 425 or 435, fig14, [119, 131]).
Asai does not explicitly show one or more second rod-shaped electrodes installed between the plurality of first rod-shaped electrodes, wherein the one or more second rod-shaped electrodes are used in common for the plurality of first rod-shaped electrodes, and wherein the plasma generator is configured to: apply high-frequency power to one of the plurality of first rod-shaped electrodes from the high-frequency power supply to convert the second gas into the plasma in a plasma generation region between the one of the plurality of first rod-shaped electrodes and one of the one or more second rod-shaped electrodes; and apply high-frequency power to another one of the plurality of first rod- shaped electrodes from the high-frequency power supply to convert the second gas into the plasma in a plasma generation region between an other one of the plurality of first rod-shaped electrodes and one of the one or more second rod- shaped electrodes.
Rough teaches a second electrodes electrode (216, fig4, col5 line 67) installed between the plurality of first electrode (212 and 214, fig4, col5 line 65), wherein the second electrode is used in common for the plurality of first electrodes (fig4), wherein high-frequency power (204, fig4) is applied from the high-frequency power supply to one of the plurality of first electrodes (212, fig4, col5 line 65) to convert gas into plasma in a plasma generation region between the one of the plurality of first electrodes and the second electrode, and wherein high-frequency power is applied from the high-frequency power supply to another one of the plurality of first electrodes (214, fig4, col5 line 65) to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to replace the two electrode configuration with a central rod-shaped electrode grounded and two rod-shaped side electrode connected to high-frequency power supply as in Rough fig4 to achieve improve power distribution (Rough, col6 line 10-20).
Re claim 5, Asai modified above teaches the substrate processing apparatus of Claim 4, wherein the gas supply port (Asai, 425 or 435, fig14, [119, 131]) is located between the one of the plurality of first rod-shaped electrodes and the one of the one or more second rod-shaped electrodes, and the wall surface (Asai, wall with 425 or 435, fig14, [119, 131]) of one of the buffer structures faces a side surface of the substrate (Asai, 200, fig14, [119]).
Re claim 6, Asai modified above teaches the substrate processing apparatus of Claim 4, wherein the gas supply port (Asai, 425 or 435, fig14, [119, 131]) is opened to face a center of the substrate (Asai, center of 200, fig14, [119]).
Re claim 7, Asai modified above teaches the substrate processing apparatus of Claim 4, wherein a number of the plurality of first rod-shaped electrodes is larger than a number of the one or more second rod-shaped electrodes (two electrodes connected with RF to one connected with ground as in Rough fig4).
Re claim 8, Asai modified above teaches the substrate processing apparatus of Claim 4, further comprising: a controller (Asai, 280, fig14, [154]) configured to control the high-frequency power supply (Asai, 270, fig14, [141]), wherein the controller controls the high-frequency power supply by monitoring an impedance of the plasma generator (Rough, col6 line 5-20).
Re claim 10, Asai modified above teaches the substrate processing apparatus of Claim 4, wherein the one or more buffer structures (Asai, 424 or 434, fig14, [119, 131]) include a plurality of buffer structures (Asai, fig14), and different reaction gases are supplied to the plurality of buffer structures, respectively (Asai, NH3 to form silicon nitride or O2 to form silicon oxide, fig2, 11, 14 and 32, [190, 327]).
Re claim 11, Asai modified above teaches the substrate processing apparatus of Claim 4, wherein the one or more buffer structures (Asai, 424 or 434, fig14, [119, 131]) include a plurality of buffer structures (Asai, fig14), and the same reaction gas is supplied to the plurality of buffer structures (Asai, NH3, fig2 ,11 and 14, [190]).
Re claim 12, Asai modified above teaches the substrate processing apparatus of Claim 4, wherein the one or more buffer structures (Asai, 424 or 434, fig14 or 13, [119, 131]) include a plurality of buffer structures (Asai, fig14 or 13), and the plurality of buffer structures are installed, with the exhaust system (Asai, 231, fig14 or 13, [146]) interposed between the plurality of buffer structures, in a line-symmetrical manner with respect to a line passing through the exhaust system and a center of the process chamber (Asai, fig13 or 14).
Re claim 13, Asai teaches a method of manufacturing a semiconductor device (fig5), comprising: 
accommodating a substrate (200, fig14, [168]) in a process chamber (201, fig14, [101]); 
supplying a first gas (S211, fig5, [174]) to the substrate; 
converting a second gas (S235, fig5, [189]) into plasma by a plasma generator (471, 472, 270-272 and 280, fig14) including a plurality of first rod-shaped electrodes (471, 481, fig14, [141, 142]) connected to a high-frequency power supply (270, fig14, [141]), 
a second rod-shaped electrode (472 or 482, fig14, [141, 142]) that are grounded (272, fig14, [142]), and 

supplying the second gas to the substrate (S235, fig5, [189]) from a gas supply port (425 or 435, fig14, [119, 131]) installed on a wall surface of the buffer structure (wall with 425 or 435, fig14, [119, 131]) by activating the second gas by converting the second gas into plasma.
Asai does not explicitly second rod-shaped electrode installed between the plurality of first rod-shaped electrodes, the second rod-shaped electrode being used in common for the plurality of first rod-shaped electrodes, wherein high-frequency power is applied from the high-frequency power supply to one of the plurality of first rod-shaped electrodes to convert the second gas into the plasma in a plasma generation region between the one of the plurality of first rod-shaped electrodes and the second rod-shaped electrode, and wherein high-frequency power is applied from the high-frequency power supply to another one of the plurality of first rod-shaped electrodes to convert the second gas into the plasma in a plasma generation region between an other one of the plurality of first rod-shaped electrodes and the second rod-shaped electrode.
Rough teaches a second electrodes electrode (216, fig4, col5 line 67) installed between the plurality of first electrode (212 and 214, fig4, col5 line 65), wherein the second electrode is used in common for the plurality of first electrodes (fig4), wherein high-frequency power (204, fig4) is applied from the high-frequency power supply to one of the plurality of first electrodes (212, fig4, col5 line 65) to convert gas into plasma in a plasma generation region between the one of the plurality of first electrodes and the second electrode, and wherein high-frequency power is applied from the high-frequency power supply to another one of the plurality of first electrodes (214, fig4, col5 line 65) to convert gas into plasma in a plasma generation region between an other one of the plurality of first electrodes and the second electrode.

Re claim 14, Asai modified above teaches the method of Claim 13, wherein in the act of supplying the second gas, the second gas is supplied to the substrate from the gas supply port that is located between the one of the plurality of first rod-shaped electrodes and the second rod-shaped electrode (Asai, opening located between 471 and 472, fig14), and the wall surface of the buffer structure (Asai, wall with 425 or 435, fig14, [119, 131]) faces a side surface of the substrate (Asai, 200, fig14, [168]).
Re claim 15, Asai modified above teaches the method of Claim 13, wherein in the act of supplying the second gas, the second gas is supplied to the substrate in a direction parallel to a surface of the substrate from the gas supply port opened so as to face a center of the substrate (Asai, fig2 and 14).
Re claim 16, Asai teaches a non-transitory computer-readable recording medium storing a program ([427]) that causes, by a computer ([427]), a substrate processing apparatus (fig2 and 14) to perform a process comprising: 
accommodating a substrate (200, fig14, [168]) in a process chamber (201, fig14, [101]) of the substrate processing apparatus (S201-203, fig5); 
supplying a first gas to the substrate (S211, fig5, [174]); 
converting a second gas into plasma (S235, fig5, [189]) by a plasma generator (471, 472, 270-272 and 280, fig14) including a plurality of first rod-shaped electrodes (471 or 481, fig14, [141, 142]) connected to a high-frequency power supply (270, fig14, [141]), 

a buffer structure (424 or 434, fig14, [119, 131]) configured to form a buffer chamber (423 or 433, fig14, [118, 130]) that accommodates the first rod-shaped electrode and the second rod-shaped electrode, 
supplying the second gas to the substrate (S235, fig5, [189]) from a gas supply port (425 or 435, fig14, [119, 131]) installed on a wall surface (wall with 425 or 435, fig14, [119, 131]) of the buffer structure by activating the second gas by converting the second gas into plasma.
Asai does not explicitly the second rod-shaped electrodes installed between the plurality of first rod-shaped electrodes, the second rod-shaped electrode being used in common for the plurality of first rod-shaped electrodes, wherein high-frequency power is applied from the high-frequency power supply to one of the plurality of first rod-shaped electrodes to convert the second gas into the plasma in a plasma generation region between the one of the plurality of first rod-shaped electrodes and the second rod-shaped electrode, and wherein high-frequency power is applied from the high-frequency power supply to another one of the plurality of first rod-shaped electrodes to convert the second gas into the plasma in a plasma generation region between an other one of the plurality of first rod-shaped electrodes and the second rod-shaped electrode.
Rough teaches a second electrodes electrode (216, fig4, col5 line 67) installed between the plurality of first electrode (212 and 214, fig4, col5 line 65), wherein the second electrode is used in common for the plurality of first electrodes (fig4), wherein high-frequency power (204, fig4) is applied from the high-frequency power supply to one of the plurality of first electrodes (212, fig4, col5 line 65) to convert gas into plasma in a plasma generation region between the one of the plurality of first electrodes and the second electrode, and wherein high-frequency power is applied from the high-frequency power supply to another one of the plurality of first electrodes (214, fig4, col5 line 65) to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to replace the two electrode configuration with a central rod-shaped electrode grounded and two rod-shaped side electrode connected to high-frequency power supply as in Rough fig4 to achieve improve power distribution (Rough, col6 line 10-20).
Re claim 17, Asai modified above teaches the non-transitory computer-readable recording medium of Claim 16, wherein in the act of supplying the second gas (S235, fig5, [189]), the second gas is supplied to the substrate from the gas supply port that is located between the one of the plurality of first rod-shaped electrodes and the second rod-shaped electrode (Asai, opening located between 471 and 472, fig14), and the wall surface of the buffer structure (Asai, wall with 425 or 435, fig14, [119, 131]) faces a side surface of the substrate (Asai, 200, fig14, [168]).
Re claim 18, Asai modified above teaches the non-transitory computer-readable recording medium of Claim 16, wherein in the act of supplying the second gas (S235, fig5, [189]), the second gas is supplied to the substrate in a direction parallel to a surface of the substrate from the gas supply port opened so as to face a center of the substrate (Asai, fig2 and 14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812